
	
		I
		112th CONGRESS
		1st Session
		H. R. 2968
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of President James Monroe, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 James Monroe Commemorative Coin
			 Act.
		2.FindingsThe Congress hereby finds as follows:
			(1)James Monroe was the only United States
			 President besides George Washington to have actively served in the regular
			 military during the Revolutionary War.
			(2)James Monroe—
				(A)participated in
			 the Battles of Harlem Heights and White Plains;
				(B)crossed the
			 Delaware River in advance of George Washington;
				(C)was seriously
			 wounded at the Battle of Trenton and cited for conspicuous gallantry;
				(D)wintered with the
			 Continental Army at Valley Forge; and
				(E)subsequently
			 participated in the Battles of Brandywine, Germantown and Monmouth.
				(3)James Monroe
			 served at the State level in the Virginia House of Delegates and served 4 times
			 as the Governor of Virginia.
			(4)James Monroe
			 served at the national level as a member of the Continental Congress, United
			 States Senator, Minister to France (negotiating the Louisiana Purchase),
			 Minister to Spain, Minister to England, Secretary of War, and Secretary of
			 State (he was the only person to ever hold those 2 posts simultaneously,
			 defending the Nation during the War of 1812), and finally as President of the
			 United States from 1817–1825.
			(5)James Monroe's
			 accomplishments as President included the purchase of Florida, limiting the
			 expansion of slavery, the admission of Maine and Missouri as States, and the
			 promulgation of principles that became known as the Monroe
			 Doctrine on December 2, 1823, expanding the concept of hemispheric
			 independence beyond the United States—truly making him one of the most
			 important figures in our Nation's history.
			(6)The bicentennial of the election of James
			 Monroe as President will occur in 2016, an election which ushered in what has
			 been known since as the Era of Good Feelings.
			3.Coin
			 specifications
			(a)DenominationsIn commemoration of the bicentennial of the
			 election of James Monroe to the first of 2 terms as President of the United
			 States of America, the Secretary of the Treasury (hereafter in this Act
			 referred to as the “Secretary”) shall mint and issue the following
			 coins:
				(1)$50 gold
			 coinsNot more than 20,000
			 $50 gold coins which shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of 32.7 millimeters;
			 and
					(C)contain 1 troy ounce of fine gold.
					(2)$1 silver
			 coinsNot more than 275,000
			 $1 coins which shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(3)Half dollar clad
			 coinsNot more than 500,000
			 half dollar coins, which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins, contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under
			 this Act shall be legal tender, as provided in section 5103 of title 31, United
			 States Code.
			(c)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all coins minted under this Act shall be
			 considered to be numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of President James Monroe and
			 his immeasurable contributions to the United States.
				(2)ObverseThe obverse of the coins minted under this
			 Act shall bear the side profile image of President James Monroe based upon
			 Rembrandt Peale's 1830 portrait which the James Monroe Memorial Foundation
			 donated to The Commonwealth of Virginia in 1964.
				(3)ReverseThe reverse of the coins minted under this
			 Act shall bear the image of the Monroe birthplace as drawn by the Colonial
			 Williamsburg Foundation based on the 1830 drawing published as an
			 etching.
				(4)Designations and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)be selected by the Secretary, after
			 consultation with the James Monroe Memorial Foundation and the Commission of
			 Fine Arts; and
				(2)be reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilitiesFor each of the 3 coins minted under this Act, at
			 least 1 facility of the United States Mint shall be used to strike proof
			 quality coins, while at least 1 other such facility shall be used to strike the
			 uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $50 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary to the
			 James Monroe Memorial Foundation for use for the following purposes:
				(1)Development of the
			 reconstructed birthplace of the 5th President, associated farm buildings, and a
			 visitor and education center at the James Monroe Birthplace in Westmoreland
			 County, Virginia.
				(2)Continuing support
			 of that facilities described in paragraph (1), including the acquisition of
			 land originally owned by the Monroe Family.
				(3)Supporting
			 education programs about President James Monroe, the Monroe Doctrine, including
			 an online library.
				(4)Collecting and
			 preserving artifacts and historical items related to President Monroe, the
			 Monroe Doctrine, and his era which was known as The Era of Good
			 Feelings.
				(c)AuditsThe James Monroe Memorial Foundation shall
			 be subject to the audit requirements of section 5134(f)(2) of title 31, United
			 States Code, with regard to the amounts received by such Foundation under
			 subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
